RUCKER, Justice,
dissenting.
For at least two reasons I disagree with the majority opinion. To begin, the majority’s underlying thesis is that the officer’s questioning “was not itself a search or seizure and thus not prohibited by the Fourth Amendment” Op. at 1205. However, the point here is not whether questioning by a police officer during a traffic stop is a seizure. The law is settled that it is not. The United States Supreme Court has “held repeatedly that mere police questioning does not constitute a seizure.” Muehler v. Mena, 544 U.S. 93, 101, 125 S.Ct. 1465, 161 L.Ed.2d 299 (2005) (citations omitted). But the law is equally settled that a traffic stop is itself “a seizure subject to the constraints imposed by the Indiana and Federal Constitutions.” Campos v. State, 885 N.E.2d 590, 597 (Ind.2008). And this proposition is not particularly remarkable. See, e.g., Delaware v. Prouse, 440 U.S. 648, 653, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979) (“stopping an automobile and detaining its occupants constitute a ‘seizure’ within the meaning of [the Fourth and Fourteenth] Amendments, even though the purpose of the stop is limited and the resulting detention quite brief.”) (citing United States v. Martinez-Fuerte, 428 U.S. 543, 556-58, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976); United States v. Brignoni-Ponce, 422 U.S. 873, 878, 95 S.Ct. 2574, 45 L.Ed.2d 607 (1975)): *1213see also Whren v. United States, 517 U.S. 806, 809-10, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996) (“Temporary detention of individuals during the stop of an automobile by the police, even if only for a brief period and for a limited purpose, constitutes a ‘seizure’ of ‘persons’ within the meaning of [the Fourth Amendment].”) (citations omitted).
The critical point raised in this case concerns the constraint the Fourth Amendment imposes on police officers who detain motorists while issuing traffic citations. The Fourth Amendment of course protects against unreasonable searches and seizures. And what is reasonable under the circumstances is fact sensitive.
In determining whether there has been a Fourth Amendment violation in the context of a traffic stop, a number of courts look to the scope of the detention as well as its duration.1 This view is expressed by Judge Cudahy in his concurring opinion in United States v. Childs, 277 F.3d 947 (7th Cir.2002). Observing the “common-sense notion that reasonableness includes both a scope and a duration dimension,” Childs, 277 F.3d at 956, Judge Cudahy noted:
“[VJirtually, all thoughtful, civilized persons not overly steeped to the point of confusion in the mysteries of ... Fourth Amendment jurisprudence” would agree that the scope of a search or seizure must be part of the reasonableness inquiry. For if a man were stopped for speeding in Utah, it would not be reasonable for a police officer to ask whether he were practicing polygamy. There would be nothing in the circumstances to suggest any basis for such an inquiry even if the duration of the stop was not lengthened. The question itself would be an invasion of privacy. This is a good illustration why the duration of a traffic stop cannot be the only dimension of reasonableness. The subject-matter (or scope) dimension provides limits that are just as binding as the time (or duration) dimension.
(citation omitted) (emphasis in original). Id. I agree and would endorse this more reasoned view. A police officer asking a stopped motorist about the presence of illegal substances, with no basis whatsoever to believe they are present, is patently unreasonable and thus inconsistent with the protections afforded by the Fourth Amendment.
Second, even if I were to accept for purposes of discussion that consideration of scope as well as duration of a traffic stop is analytically incorrect, I would still conclude the trial court correctly granted *1214Washington’s motion to suppress. The United States Supreme Court has not specifically addressed the question of whether police questions um-elated to the initial reason for a detention may constitute an unlawful seizure. It has held however, that “a seizure that is justified solely by the interest in issuing a warning ticket to the driver can become unlawful if it is prolonged beyond the time reasonably required to complete that mission.” Illinois v. Caballes, 543 U.S. 405, 407, 125 S.Ct. 834, 160 L.Ed.2d 842 (2005). This point is amplified by those jurisdictions that have determined any questions posed by the police during a traffic stop are fair game provided they do not extend the length of the stop any longer than necessary to effect the purpose of the stop. See, e.g., United States v. Mendez, 476 F.3d 1077, 1080-81 (9th Cir.2007) (holding that unrelated questioning is permissible so long as it does not extend the duration of the stop); United States v. Shabazz, 993 F.2d 431, 436 (5th Cir.1993) (noting that additional questioning did nothing to extend the duration of the initial valid seizure, the court rejected “any notion that a police officer’s questioning, even on a subject unrelated to the purpose of the stop, is itself a Fourth Amendment violation.”).
Although the record in this case is not altogether clear concerning the timelines, what is clear is that after stopping Washington, the officer learned that “he was, in fact, over the age of eighteen.” Tr. at 11. Even under “duration only” Fourth Amendment jurisprudence this should have ended any further inquiry. And this is so because the purpose of the traffic stop was completed. That is to say, Officer Hoffman stopped Washington because he believed Washington was under the age of eighteen and thus should have been, but was not, wearing protective headgear and goggles. Once the officer confirmed Washington’s correct age, his job was done.2 Since nervousness alone is not enough to constitute reasonable suspicion, Finger v. State, 799 N.E.2d 528, 534-35 (Ind.2003), Officer Hoffman’s additional questioning was unlawful because the initial seizure was “prolonged beyond the time reasonably required to complete [the confirmation] mission.” Caballes, 543 U.S. at 407, 125 S.Ct. 834.
For all of the reasons expressed I would affirm the judgment of the trial court.

. See, e.g., United States v. Blair, 524 F.3d 740, 752 (6th Cir.2008) (examining both the "proper scope and duration of the stop” and declaring "Once the purpose of a traffic stop is completed, a police officer ‘may not "further detain the vehicle or its occupants unless something that occurred during the traffic stop generated the necessary reasonable suspicion to justify a further detention.” ' ”) (citations omitted); United States v. Henderson, 463 F.3d 27, 45 (1st Cir.2006) ("The scope and duration of a vehicle stop must be ' "reasonably related [] to the circumstances that justified the [stop] in the first place” ’ unless the police have a basis for expanding their investigation.”) (citations omitted); United States v. Purcell, 236 F.3d 1274, 1277 (11th Cir.2001) ("[A]n officer's actions during a traffic stop must be ‘reasonably related in scope to the circumstances which justified the interference in the first place.’ Furthermore, the duration of the traffic stop must be limited to the time necessary to effectuate the purpose of the stop.”) (emphasis in original) (citations omitted); United States v. Glover, 957 F.2d 1004, 1011 (2d Cir.1992) ("For an investigative stop based on reasonable suspicion to pass constitutional muster, the ensuing investigation must be reasonably related in scope and duration to the circumstances that justified the stop in the first instance, so as to be minimally intrusive of the individual’s Fourth Amendment interests.”).


. Although Officer Hoffman testified that he also stopped Washington because he was driving his moped erratically, Tr. at 17, the record is silent on whether the Officer gave Washington a traffic ticket for this infraction.